EXHIBIT The form of Change in Control Agreement (the “Agreement”) contains blanks where the multiple of the executive’s base amount and the term of continued benefits provided under the Agreement vary for certain executives.The executive officers who entered into the Agreement, the multiple of the executive’s base amount and the term of continued benefits provided under the Agreement are listed in the following chart: Number of Times Base Amount Term of Continued Benefits Executive Officer Section (4 a) Section (4 b & c) Kristen L. DiSanto Senior Vice President, Human Resources of the Bank 1 times 12 months Brenda H. Senak Senior Vice President, Risk Management of the Bank 1 times 12 months Mark. K. W. Gim Executive Vice President and Treasurer of the Bancorp and the Bank 2 times 24 months CHANGE IN CONTROL AGREEMENT AGREEMENT made as of this day of by and among Washington Trust Bancorp, Inc., a Rhode Island corporation with its principal place of business in Westerly, Rhode Island (the “Corporation”), The Washington Trust Company of Westerly, a Rhode Island banking corporation with its principal place of business in Westerly, Rhode Island (the “Bank”) and (the “Executive”), an individual presently employed as an executive of the Bank.This Agreement supersedes and fully replaces any previous executive severance agreement. 1.Purpose.The Corporation considers it essential to the best interests of its stockholders to foster the continuous employment of key management personnel employed by the
